Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Claim Amendment dated 12/09/2020
2.	Claims 1-47 and 54-80 were cancelled.
	Thus, no new matter is present.

Claim Objections
3.	Claim 48 is objected to because of the following informalities:  
	As to Claim 48: The applicants are advised to add the new phrase “of the inorganic material” after the phrase “with the particles” recited in the last line of claim 48. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 48-49 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al. (WO 2013/0030869; utilizing US 2015/0030869 as its Equivalent) in view of Wang et al. (WO 2013/181793; utilizing US 2015/0152282 as its Equivalent) and Sixt et al. (US 2013/0253129). 
	It is noted that Preston et al. (WO 2013/0030869) is used for date purposes only and all paragraph numbers cited below refer to its equivalent, namely US 2015/0030869.
	It is further noted that Wang et al. (WO 2013/181793) is used for date purposes only and all paragraph numbers cited below refer to its equivalent, namely US 2015/0152282. 
	The claims are directed to a coating composition comprising water, binder, and a particulate composition, wherein the particulate composition comprises particles of an inorganic material and a copolymer of a hydrophilic monomer and hydrophobic monomer associated with the inorganic particles, and satisfies at least one of the properties listed in claim 48, i.e., BET surface area of the inorganic particles being greater than 8 m2/g.
	As to Claims 48 and 51-53: Preston et al. disclose an aqueous coating composition (Paragraphs [0001] and [0011]), comprising at least one binder, water, and a pigment composition (Paragraph [0011]).  Preston et al. also disclose that the pigment composition comprises, among other things, an inorganic particulate material that may be selected from calcium carbonate and magnesium carbonate (corresponding to the particles of an inorganic material recited in claims 48 and 51-52) and a non-ionic dispersant that comprises anchor group or groups that anchor the dispersant to the inorganic particulate material (Paragraphs [0005], 
	However, Preston et al. do not specifically mention that their calcium carbonate or magnesium carbonate (inorganic particles) possess a BET surface area of greater than 8 m2/g as require by claim 48 and its dependent claims.  They also do not specifically mention that their non-ionic dispersant comprising anchor groups that anchor the dispersant to the inorganic particulate material is a copolymer made of both hydrophilic monomer and hydrophobic monomer as required by claim 48 and its dependent claims. 
	Nevertheless, Wang et al., like Preston et al., disclose preparing an aqueous coating composition for coating paper substrates (Paragraphs [0001] and [0053]-[0054] of Wang et al.).  Wang et al. also disclose the use of non-ionic dispersants comprising a mixture of hydrophilic and hydrophobic comonomers in the coating composition having improved stability (Paragraphs [0001], [0049] and [0055]). 
	Furthermore, Sixt et al., like Wang et al. and Preston et al., disclose preparing a coating composition for coating paper substrates (Paragraphs [0003] and [0111] of Sixt et al.).  Sixt et al. also disclose adding calcium carbonate particles having a BET surface area up to 50 m2/g (which overlaps with the claimed BET surface area of greater than 8 m2/g) in the coating composition having advantageous properties (Paragraph [0072]). 

	As to Claim 49: The claimed moisture pick-up property would naturally follow from the suggestion of Preston et al., Wang et al., and Sixt et al. since they collectively suggest the claimed specific particulate composition for coating purposes. See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

5.	Claims 50 is rejected under 35 U.S.C. 103 as being unpatentable over Preston et al. (WO 2013/0030869; utilizing US 2015/0030869 as its Equivalent) in view of Wang et al. (WO 2013/181793; utilizing US 2015/0152282 as its Equivalent) and Sixt et al. (US 2013/0253129) as applied to claims 48-49 and 51-53 above, and further in view of Denzinger et al. (US 4,250,2891).

	However, Denzinger et al. disclose that a copolymer of maleic anhydride and alkenes (corresponding to the claimed hydrophilic and hydrophobic monomers) may be advantageously useful as dispersants for pigments in coatings for papers (Col. 4, lines 1-10). Denzinger et al. also disclose that this copolymer has the mole ratio of hydrophobic monomer (alkenes) to the hydrophilic monomer (maleic anhydride) may be 1/1, i.e., encompassed by the claimed mole ratio of 10/1 to 1/1 (Col. 2, lines 1-36 and Col. 3, lines 5-18 and lines 65-67).  
Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the copolymer of maleic anhydride and alkenes (corresponding to the claimed copolymer of a hydrophilic monomer and hydrophobic monomer) dispersant having the claimed mole ratio taught by Denzinger et al. in the coating composition suggested by Preston et al., Wang et al. and Sixt et al., with a reasonable expectation of successfully using the same for coating papers. 

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 12/09/2020.